MOORE, Circuit Judge, concurring.
I concur in the result and in the majority’s analysis of the “new and additional bargain” that the government made with Williams before he “began his substantive testimony before the grand jury.” Majority Op., supra, at 66. However, I write separately to acknowledge that the parties entered a separate oral cooperation agreement even earlier in the proceedings, at Williams's plea colloquy. On September 21, 1998, at Williams’s plea colloquy, the government informed the court that, “although it’s not in the agreement, we have offered Mr. Williams a chance to cooperate against some other individuals and possibly decrease his guideline range if he’s able to do that.” J.A. at 58. Williams indicated that he understood the cooperation agreement as the court described it: “if you cooperate, in other words, if you give the government information and cooperate and possibly testify before the grand jury or even at trial, ... the government might be willing to recommend a lower sentence.” J.A. at 59. Although we cannot review the government’s refusal to move for a downward departure pursuant to this earlier agreement because it retains the government’s discretion, I write separately only to note that it appears that there was, in fact, an earlier oral agreement.